WILLIAM J. KARDASH, SR., TRANSFEREE, Petitioner, v. Kardash V.Docket No. 12681-10 United States Tax Court2015 U.S. Tax Ct. LEXIS 58; March 18, 2015, FiledDecision text below is the first available text from the court; it has not been editorially reviewed by LexisNexis. Publisher's editorial review, including Headnotes, Case Summary, Shepard's analysis or any amendments will be added in accordance with LexisNexis editorial guidelines.*58   v.    )    Docket    No.    12681-10    COMMISSIONER OF INTERNAL REVENUE,    )    Judge    Göeke      )                Respondent.    )            .  DECISIONPursuant to the Opinions of the Court filed March 18, 2015 and October 6, 2015, and the Court's .Order dated March 3, 2016 and incorporating herein the facts recited in Petitioner'sComputation as the findings of the Court, it isORDERED AND DECIDED: That there is a liability of $3,562,490.00, plus interest under I.R.C. § 6601 due from the date of the Notice of Liability on March 3, 2010 to the date such liability is full paid, due from Petitioner as transferee of assets of Florida Engineered Construction ProductsCorporation and Subsidiaries, 6324 County Road 579, Tampa,Florida, Transferor, for the unpaid tax liabi l ities, penalties, and interest for the taxable years 2001 through 2007 of the Transferor;That Petitioner is not liable for interest under Floridalaw prior to the date of the Notice of Liability on March 3,2010.(Signed) Joseph Robert GoekeJudgeEntered: ß*FR + 5 Em